      Case 1:21-cv-05960-KPF Document 27 Filed 09/15/21 Page 1 of 3


                                                                           Jay Marshall Wolman, JD
                                                                        Licensed in CT, MA, NY, DC




                                                                         September 15, 2021

Via ECF and Email
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

       Re:     Pro Hac Vice Admission of Attorney Marc Randazza
               Cheng v. Guo | Case No. 1:20-cv-05678-KPF



Dear Judge Failla,

I apologize for the multiple filings. We wish to make sure there is no doubt that we
intended to file the letter of earlier today (ECF No. 25 & Exhibits at ECF No. 26) prior to
counsel for the Legal Aid Society raising the issue with us. We want the Court to
understand we did not file the letter as a response, but rather consistent with the intent of
being forthright.

Attorney Crain sent us an e-mail at 2:00 p.m. Eastern time today advising of his intent to
ask the Court to reconsider Mr. Randazza’s pro hac vice admission.

Earlier, at 12:30 p.m., Mr. Randazza approved the filing of the letter, to be filed in this case
and in Cheng v. Guo, Case No. 1:30-cv-05678. As our internal Slack messages indicate, I
had reminded Mr. Randazza yesterday, September 14, that the letter we intended to file in
those cases had not yet been filed as the screen shot pasted below shows:




                  100 Pearl Street, 14th Floor, Hartford, Connecticut 06103
                            jmw@randazza.com | 702.420.2001
      Case 1:21-cv-05960-KPF Document 27 Filed 09/15/21 Page 2 of 3
Randazza Legal Group
Page 2 of 3




But for my having been in a deposition that ran unexpectedly long, this letter would have
been filed prior to counsel’s 2:00 e-mail.

The letter has now been filed in both cases (and there was no correspondence on the issue
from opposing counsel in the Cheng matter). We hope that the Legal Aid Society is not
going to attempt to argue that we only filed the earlier letter because of their e-mail, but,
out of an abundance of caution, and to prevent the pro hac vice process from being used as
a sword, we filing this letter to make it clear we, of our own volition, wanted to alert the
Court to the accusation that Mr. Randazza’s application was somehow improper. As noted
in the letter, we believed the disclosures made at the time were those that the rules required.
      Case 1:21-cv-05960-KPF Document 27 Filed 09/15/21 Page 3 of 3
Randazza Legal Group
Page 3 of 3




Further, upon the mere shadow of doubt, it was our intention to raise it with the court
ourselves.

Thank you for your attention to this matter.

                                               Sincerely,



                                               Jay M. Wolman
